DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claims 1 and 3 recites “an adjustable housing” – however this term cannot be found in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites: “the first end of the arm member having an adjustable housing having a threaded borehole therethrough such that the angle of the threaded borehole is selectively adjustable from an angle of about 30 degrees to an angle of about 120 degrees” – it is unclear how the borehole can be adjustable within itself. It is further unclear what the angle is relative to. The specification, specifically paragraph 0043, does not provide any further explanation of where a possible angle location would be nor do the drawings identify the claimed angle. For purposes of examination, since it is understood that the threaded bolt is able to move up and down within the threaded borehole having such a feature will be considered to meet the claimed limitation of the “borehole (being) selective adjustable (in the claimed range)”.
Additionally, with regards to the limitation: “an angle of about 30 degrees to an angle of about 120 degrees” - the term "about" in the claims is a relative term which renders the claim indefinite. The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Please see MPEP 2173.05(b) relative terminology.
There is insufficient antecedent basis for “the outer surface (of the vehicle)”
Claim 3 recites: “the first end of the arm member having an adjustable housing having a threaded borehole therethrough such that the angle of the threaded borehole is selectively adjustable from an angle of about 30 degrees to an angle of about 120 degrees” – it is unclear how the borehole can be adjustable within itself. It is further unclear what the angle is relative to. The specification, specifically paragraph 0043, does not provide any further explanation of where a possible angle location would be nor do the drawings identify the claimed angle. For purposes of examination, since it is understood that the threaded bolt is able to move up and down within the threaded borehole having such a feature will be considered to meet the claimed limitation of the “borehole (being) selective adjustable (in the claimed range)”.
Additionally, with regards to the limitation: “an angle of about 30 degrees to an angle of about 120 degrees” - the term "about" in the claims is a relative term which renders the claim indefinite. The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Please see MPEP 2173.05(b) relative terminology.
Also, with regards to claim 3, there is insufficient antecedent basis for “the outer surface (of the vehicle)” and “the striking tool.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Weber (US Patent 2,498,320) in view of Emmert (US Patent 10,022,762) and Holsapple (US Patent 3,712,106).
As best understood, Weber discloses a paintless dent removal tool for removing a dent from a vehicle, the paintless dent removal tool comprising:
a threaded bolt (17) having a top end and a bottom end, the threaded bolt for knocking down dents out of the surface of a vehicle:
a substantially linear arm member (A) having a first end and a second end, the first end (11) of the arm member (A) having an adjustable housing having a threaded borehole (as seen in Figures 1 and 3) therethrough such that the angle of the threaded borehole is selectively adjustable [as noted above in the 112 section, since the threaded bolt 17 is “adjusted” (Column 3, lines 1-15) within the threaded borehole the limitation is considered to be met, as best understood];
the second end (10) of the arm member having a foot member (14) connected thereto, the foot member having a substantially flat lower surface, as seen in Figure 1, configured to be placed on the outer surface of the vehicle. 
a tip member having a first end and a second end [as seen in Figure 1 and Column 2, lines 50-55] and
a cap member (18) detachably connected to the top of the end of the threaded bolt, 
The following are considered recitations of intended use: 
“for removing a dent from a vehicle”
“the threaded bolt for knocking down dents out of the outer surface of a vehicle”
 “the cap member for protecting the top end of the threaded bolt when struck by the striking tool”
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.   See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963).
Weber discloses the invention substantially as claimed except for wherein the angle is in a range about 30 degrees to an angle of about 120 degrees. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the claimed angle, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. It is noted that Applicant has not disclosed that having this particular angle provides an advantage, is used for a particular purpose, or solves a stated problem [original specification paragraph 0043] and since it appears to be an arbitrary design consideration which fails to patentable distinguish over Weber.
Weber discloses the invention substantially as claimed except for wherein the first end of the tip member has a greater diameter than the second end of the tip member such that the tip member narrows from the first end towards the second end, the first end having a threaded borehole therethrough for connecting the first end of the tip member to the threaded bolt, the second end of the tip member having a substantially rounded point for knocking down dents on the surface of the vehicle. Weber discloses multiple tip members [as seen in Figure 1 and Column 2, lines 50-55]. Emmert is relied upon to teach a dent repair system including multiple interchangeable tip members such as a tip member (234) having a first end and a second end wherein the first end of the tip member has a greater diameter than the second end of the tip member such that the tip member narrows from the first end towards the second end, as seen in Figure 5 and the second end of the tip member having a substantially rounded point (240) for knocking down dents on the surface of the vehicle. In the embodiment shown in Figure 5, Emmert further disclose that the first end of the tip member has fastening means (242). However, it is noted that the fastening means have non-limiting examples such as, a pin, adhesive, magnets and threads that extend into a recess in a shaft [Column 5, lines 55-65]. It is considered to be well-known that a threaded borehole in the tip member could be an alternative fastening means. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute Weber’s tip member with Emmert’s tip member including wherein the first end of the tip member has a greater diameter than the second end of the tip member such that the tip member narrows from the first end towards the second end, the first end having a threaded borehole therethrough for connecting the first end of the tip member to the threaded bolt of Weber, the second end of the tip member having a substantially rounded point, as taught by Emmert, since substitution of one known element for another obtains predictable results, namely removing dents from vehicles. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)]. MPEP 2141.
Weber discloses the invention substantially as claimed except for wherein the foot member having a rubber cap extending over the substantially flat lower surface. Holsapple is relied upon to teach a dent removal tool having a foot member (42) having a rubber cap (41) extending over the substantially flat lower surface [Column 2, lines 10- 15 and as seen in Figure 1.]  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Weber’s foot member with a rubber cap because combining prior art elements according to known methods to yield predictable results require only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  
With regards to claim 2, Weber discloses the invention substantially as claimed except for wherein the foot member is detachably connected to the arm member by a ball, the ball configured to move, rotate and adjust so that the paintless dent removal tool may be stabilized on a variety of different angled surfaces to provide enhanced stability, guidance, positioning and accuracy for dent removal. Weber discloses that foot member (14) is detachably connected to the arm member, as seen in Figure 1. Holsapple is relied upon to teach a dent removal tool having a foot member (42/41) detachably connected to the arm member by a ball (39), the ball configured to move, rotate and adjust so that the paintless dent removal tool may be stabilized on a variety of different angled surfaces to provide enhanced stability, guidance, positioning and accuracy for dent removal, as seen in Figure 1. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Weber’s foot member with a ball connection to the arm member in order to provide a greater variety of different angled surfaces which in turn provides enhanced stability, guidance, positioning and accuracy for dent removal.
With additional regards to claim 3, the combination of Weber, Emmert and Holapple teaches a method of providing the tool as claimed and described above,
positioning the bottom end of the threaded bolt above the dent, as seen in Figure 1 of Weber; and 
striking the cap member (18) with the striking tool (impact hammer B) while the tip member pushes down upon the outer surface of the vehicle to substantially knock down and remove a dent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA M EKIERT whose telephone number is (571)272-1901. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TERESA M EKIERT/Primary Examiner, Art Unit 3725